       Case: 1:20-cv-02009 Document #: 1 Filed: 03/27/20 Page 1 of 5 PageID #:1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117968

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION



 Joshua Friedman, individually and on behalf of all others
 similarly situated,                                             Docket No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 D & A Services, LLC of IL,

                                          Defendant.


       Joshua Friedman, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against D & A Services, LLC (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
      Case: 1:20-cv-02009 Document #: 1 Filed: 03/27/20 Page 2 of 5 PageID #:2




          4.    At all relevant times, Defendant conducted business within the State of Chicago.


                                               PARTIES
          5.    Plaintiff Joshua Friedman is an individual who is a citizen of the State of New York
residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant D & A Services, LLC of IL, is an Illinois
Limited Liability Company with a principal place of business in Cook County, Illinois.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.   At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated April 10, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          21.   The Letter conveyed information regarding the alleged Debt.



                                                   2
         Case: 1:20-cv-02009 Document #: 1 Filed: 03/27/20 Page 3 of 5 PageID #:3




         22.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
         23.    The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
         24.    The Letter was received and read by Plaintiff.
         25.    15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
         26.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         27.    While § 1692e specifically prohibits certain practices, the list is non-exhaustive,
and does not preclude a claim of falsity or deception based on any non-enumerated practice.
         28.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         29.    A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         30.    Collection notices are deceptive if they can be reasonably read to have two or more
different meanings, one of which is inaccurate.
         31.    The question of whether a collection letter is deceptive is determined from the
perspective of the “least sophisticated consumer.”
         32.    The Letter states, “Your Account has been placed with our office to seek a
resolution with you for the Total Amount Due on your account.”
         33.    There is, however, no “Total Amount Due” listed on the Letter.
         34.    The Letter instead lists a “Current Balance” of $8,011.73.
         35.    Whether a payment would actually settle the debt is, by definition, a material term
of a settlement offer and must be communicated clearly and effectively.
         36.    The Plaintiff would be confused as to what the Total Amount Due is on the account
and what amount would be sufficient to satisfy the alleged Debt.
         37.    The Letter can be interpreted by least sophisticated consumer to mean that payment
of the Total Amount Due would satisfy the alleged Debt.
         38.    The least sophisticated consumer reading the collection letters would be left to



                                                   3
       Case: 1:20-cv-02009 Document #: 1 Filed: 03/27/20 Page 4 of 5 PageID #:4




wonder about a material term of the offer.
        39.     As a result of the omissions set forth above, the Letter would confuse the least
sophisticated consumer as to what the Total Amount Due on the alleged Debt is.
        40.     Because the collection letter in this instant case were reasonably susceptible to an
inaccurate reading, as described above, they are deceptive within the meaning of the FDCPA.
        41.     The least sophisticated consumer would likely be deceived by Defendant's conduct.
        42.     The least sophisticated consumer would likely be deceived in a material way by
Defendant's conduct.
         43.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and
1692e(10)and is liable to Plaintiff therefor.


                                      CLASS ALLEGATIONS
        44.     Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of Chicago.
        45.     Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter substantially
                     and materially similar to the Letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

        46.     This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        47.     The Class consists of more than thirty-five persons.
        48.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        49.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.


                                                    4
        Case: 1:20-cv-02009 Document #: 1 Filed: 03/27/20 Page 5 of 5 PageID #:5




        50.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                         JURY DEMAND
        51.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with

                    g. Such other relief that the Court determines is just and proper.

DATED: March 26, 2020
                                               BARSHAY SANDERS, PLLC

                                               By: _/s/ Craig B. Sanders
                                               Craig B. Sanders, Esquire
                                               100 Garden City Plaza, Suite 500
                                               Garden City, New York 11530
                                               Tel: (516) 203-7600
                                               Fax: (516) 706-5055
                                               csanders@barshaysanders.com
                                               Attorneys for Plaintiff
                                               Our File No.: 117968



                                                  5
